In the application for rehearing complaint is made that our judgment affects property not involved in the proceedings which form the basis of the plea of estoppel in our decree of April 27, 1936. (185 La. 255, 169 So. 78.) Our opinion does not, and we never intended that it should, bind the parties plaintiff in this suit as to property not affected in the suits of Gravet v. Gonsoulin, 10 La.App. 553, 119 So. 785, 120 So. 643, and Vuillemot v. Gonsulin, 17 La.App. 661, 134 So. 419. These suits involved the validity of the proceedings in the succession of Francois Gonsoulin and his wife, Marie Louise Celeste de la Gautrais, No. 2095 of the probate docket of the parish of Iberia, in which proceedings there *Page 45 
was inventoried an undivided two-thirds interest in the property in controversy, and do not include an undivided one-third of the property inventoried and sold as the property of the succession of Clair St. Clair Gonsoulin. Our decree, therefore, affects the parties plaintiff involved in the ruling of the lower court to the extent only of their respective interests in the succession of Francois Gonsoulin and his wife.
Rehearing refused.